Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2020

                                     No. 04-20-00141-CV

                                     Christopher MANGO,
                                           Appellant

                                               v.

                                       Jan JARZABEK,
                                            Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2020CV00731
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        This is an appeal of a final judgment of a county court in an eviction suit. Appellants
have filed a document entitled “Stop Eviction Writ of Possession Notice” which we construe as a
motion requesting that we stay the judgment of eviction. This court is not, however, authorized
to stay the county court’s judgment pending this appeal under any circumstances “unless, within
10 days of the signing of the judgment, the appellant file[d] a supersedeas bond in an amount set
by the county court.” See TEX. PROP. CODE ANN. § 24.007(a); see also TEX. R. CIV. P. 510.13.
Because neither the clerk’s record nor the appellant’s motion reflects that a supersedeas bond
was filed by appellants within ten (10) days of the judgment, we must DENY appellants’ motion
to stay eviction.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court